DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claim 1, line 10 – “the the image processing” the duplicate term should be removed.
Claim 10, line 4 – “the value pf” should read “the value of”

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
Image processing unit in claims 1, 3, 4, 5, 7, 10, 11, 13, 14, 15, 19
Data output unit in claims 1, 6, 8, 9, 16 and 19
*The units listed above have been interpreted as corresponding to the structure of the control device associated with the agricultural work machine see paragraphs [0028]-[0030] of the specification regarding the PG publication. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Allowable Subject Matter
Claims 15 and 16 are objected to. The following is a statement of reasons for the indication of allowable subject matter:
In regards to dependent claim 15, none of the cited prior art alone or in combination provides motivation to teach “wherein the image processing unit is configured to divide the image area with the crop flow inside of the crop pickup device and/or the image area with the crop flow vertically above the crop cutting device with reference to driving direction, transverse to the driving direction into sub-areas and to determine for each sub-area a mean value for the crop flow velocities of the crop flow, wherein the mean value is an absolute value or the ratio with respect to a reference value” as the references only teach the use of an agricultural work machine for image capture and crop flow analysis, however the references do not explicitly detail the specified layout for dividing the image region as expressed above nor do they detail the specified mean value with respect to the crop flow velocity and the display arrangement in conjunction with the features of claim 13 from which it depends.
In regards to dependent claim 16, this claim depends from an objected to base claim and thus is objected to under the same rationale as provided above.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Roth (EP 3150047 A1, hereinafter referenced “Roth”) in view of Neitemeier (US 2018/0084719 A1, hereinafter referenced “Neit”).

In regards to claim 1. Roth discloses an agricultural work machine (Roth, Fig. 1), comprising: 
-a crop collection arrangement (Roth, Fig. 1; Reference illustrates a harvesting arrangement) for separating and collecting crops from field vegetation (Roth, paragraph [0016]; Reference discloses stalk divider 7, which separates the individual stalks from one another within the crop flow 6, so that a harvest alley is created), 
-the crop collection arrangement comprising at least one crop cutting device (Roth, paragraph [0016]; Reference discloses cutting device 1a of the crop collection arrangement), 
-a crop conveying 5device arranged downstream of the crop cutting device (Roth, paragraph [0016]; Reference discloses transverse screw conveyor 9 (i.e. crop conveying device) which brings the crop together towards the center of the cutting unit 1a), 
-and a crop intake device arranged downstream of the crop conveying device (Roth, paragraph [0016]; Reference discloses a transverse screw conveyor 9, which brings the crop together towards the center of the cutting unit 1a and transfers it to an inclined conveyor 10),
-and a control device comprising at least one sensor unit for optically detecting a crop flow (Roth, paragraph [0031]; Reference discloses with regard to the implementation of the proposed method, it is preferred that a crop camera arrangement 20 (i.e. at least one sensor) is arranged on the harvesting machine 2 (i.e. control device) in order to detect the crop flow 6, which is shown by way of example in FIG. 1.), 
-an Roth, Fig. 1 and paragraphs [0031] and [0034]; Figure 1 illustrates the harvesting machine or unit  as paragraph [0031] discloses based on the rate at which the recordings 14a-c are created - i.e. the frame rate - and based on the geometry and the dimensions of the area in which the crop flow 6 is recorded - i.e. the detection area 6a - as well as depending on the corresponding device for detection of the crop flow 6, a corresponding movement or a speed amount 12a-d can be assigned to a distance between respective positions of the recognition feature 15a, b in the receptacles 14a-c. Paragraph [0034] discloses shifts between recordings between a given pixel range which is deemed suitable for the processing and thus indicating the crop collection system performing a processing on the camera images reflected by the recordings in relation to the crop flow), 

-wherein the the Roth, Fig. 1 and paragraph [0019]; Figure 1 illustrates the harvesting machine or unit as paragraph [0019] discloses it is also preferably provided that the determination of the movement of the object 11 a, d includes a determination of a change in the speed of the object 11 a, d over time. This can also include a determination of the change in the amount of speed 12a-d over time and, alternatively or additionally, determination of a change in the direction of movement 13a-d. Providing data regarding change in speed and direction of movement shown in Fig. 2 interpreted as generated velocity characteristic map and a directional change characteristic map based on the images generated by the sensor unit), 
-and wherein the control device is configured to utilize the two characteristic maps jointly or 15each individually to control processes in the agricultural work machine and/or in the crop collection arrangement (Roth, paragraph [0029]; Reference discloses in the scenario in FIG. 3, a crop jam can therefore be recognized as a disruption at the moment in which the average speed 16 exceeds the upper limit value 18. A preferred embodiment is then characterized in that when a crop jam is detected, a reduction in the throughput of the harvesting machine 2 is triggered. In this way, the impending complete crop jam can be resolved before a permanent blockage occurs in the crop collection arrangement 1. When the lower limit value 19 is undershot, a disturbance, albeit a different one, can also be recognized, which is then countered, for example, by increasing the throughput of the harvesting machine 2. As previously disclosed in paragraph [0019] the system determines change of speed and direction of movement of the object and thus this is used in relation to comparison of upper and lower limits for crop jam detection and this controlling of reduction or increase in throughput of the harvesting machine interpreted as the control device utilizing the two characteristic maps jointly or each individually to control processes in the agricultural work machine and/or in the crop collection arrangement).  
Roth does not explicitly disclose but Neit teaches
Neit, paragraphs [0031] and [0032]; Reference at [0031] discloses the sensor system 17 may be coupled to an image processing system 20. In particular, the sensor system 17 may transfer the generated images 23 to the image processing system 20. Paragraph [0032] discloses the image processing system 20 may be used to analyze or process the generated images 23. In one implementation, the image processing system 20 may: preprocess the transferring images 23 in a first step S1; in a further step S2 determine from the preprocessed images 23 an optical flow 25 and corresponding vector fields 26; and in a subsequent step S3 derive and assess crop flow speed trends 28 of the crop flow 22 from the corresponding vector fields 26).
-and a data output unit for displaying the images processed by the image 10processing unit (Neit, paragraph [0034]; Reference discloses the discrete crop flow speed trends 60 may be sent by means of the data output unit 24 from the image processing system 20 to a display unit (not shown in the figure) in the driver's cab 15 and displayed there.).
Roth and Neit are combinable because they are in the same field of endeavor regarding crop collection vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the crop collection arrangement features of Roth to include the crop flow monitoring features of Neit in order to provide the user with a system that allows for used to identify faults in a crop retrieval arrangement of an agricultural harvesting machine via crop flow analysis as taught by Roth while incorporating the crop flow monitoring features of Neit to allow for pre-processing of images captured for determining optical flow and assessing speed trends based on vector fields from the images provided to a display device which further assists in preventing crop jams applicable to the harvesting machine described in Neit.

In regards to claim 2. Roth in view of Neit teach the agricultural work machine according to claim 1.
Roth further discloses
-wherein the velocity characteristic map includes crop flow velocities and/or velocities of surface portions of machine parts of components of the crop collection arrangement, and/or the directional change 20characteristic map includes directional changes in the crop flow and/or directional changes of surface portions of machine parts of components of the crop collection arrangement (Roth, paragraph [0019]; Reference discloses it is also preferably provided that the determination of the movement of the object 11 a, d includes a determination of a change in the speed of the object 11 a, d over time. This can also include a determination of the change in the amount of speed 12a-d over time and, alternatively or additionally, determination of a change in the direction of movement 13a-d. Providing data regarding change in speed and direction of movement shown of the objects regarding the harvesting machine 2 interpreted as generated velocity characteristic map including velocities of surface portions of machine parts of components of the crop collection arrangement and a directional change characteristic map including directional changes of surface portions of machine parts of components of the crop collection arrangement).  

 3. Roth in view of Neit teach the agricultural work machine according to claim 1.
Roth further discloses
-wherein in order to generate the two characteristic maps, the Roth, paragraph [0020]; Reference discloses It is preferred here that a plurality of recordings 14a-c of the crop flow 6 are generated in chronological succession (i.e. groups two directly consecutive images of an image sequence generated by the sensor unit to form an image pair) in order to determine the movement of the object 11a, b.), 
-wherein the Roth, paragraph [0024]; Reference discloses based on the rate at which the recordings 14a-c are created - i.e. the frame rate (i.e. detected time interval for images) - and based on the geometry and the dimensions of the area in which the crop flow 6 is recorded - i.e. the detection area 6a - as well as depending on the corresponding device for detection of the crop flow 6, a corresponding movement or a speed amount 12a-d can be assigned to a distance between respective positions of the recognition feature 15a, b in the receptacles 14a-c. In order to determine the distance, a shift of an image point assigned to the object 11a, b and in particular to the identification feature 15a, b - which can also be referred to as a pixel – is preferably determined between the plurality of recordings 14a-c. Each of the recordings having identification features interpreted as intensity patterns).  

-image processing (unit) (Neit, paragraphs [0031] and [0032]; Reference at [0031] discloses the sensor system 17 may be coupled to an image processing system 20. In particular, the sensor system 17 may transfer the generated images 23 to the image processing system 20. Paragraph [0032] discloses the image processing system 20 may be used to analyze or process the generated images 23. In one implementation, the image processing system 20 may: preprocess the transferring images 23 in a first step S1; in a further step S2 determine from the preprocessed images 23 an optical flow 25 and corresponding vector fields 26; and in a subsequent step S3 derive and assess crop flow speed trends 28 of the crop flow 22 from the corresponding vector fields 26).
Roth and Neit are combinable because they are in the same field of endeavor regarding crop collection vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the crop collection arrangement features of Roth to include the crop flow monitoring features of Neit in order to provide the user with a system that allows for used to identify faults in a crop retrieval arrangement of an agricultural harvesting machine via crop flow analysis as taught by Roth while incorporating the crop flow monitoring features of Neit to allow for pre-processing of images captured for determining optical flow and assessing speed trends based on vector fields from the images provided to a display device which further assists in preventing crop jams applicable to the harvesting machine described in Neit.


 4. Roth in view of Neit teach the agricultural work machine according to claim 3.
Roth further discloses
-wherein in order to generate the two characteristic maps, the Roth, paragraph [0024]; Reference discloses based on the rate at which the recordings 14a-c are created - i.e. the frame rate (i.e. detected time interval for images) - and based on the geometry and the dimensions of the area in which the crop flow 6 is recorded - i.e. the detection area 6a - as well as depending on the corresponding device for detection of the crop flow 6, a corresponding movement or a speed amount 12a-d can be assigned to a distance between respective positions of the recognition feature 15a, b in the receptacles 14a-c. In order to determine the distance, a shift of an image point assigned to the object 11a, b and in particular to the identification feature 15a, b - which can also be referred to as a pixel – is preferably determined between the plurality of recordings 14a-c. Each of the recordings having identification features interpreted as intensity patterns. Since the shifts pertain to image points of the recordings for detecting optical flow, the optical flow is interpreted as a vector).  
Roth does not explicitly disclose but Neit teaches
-image processing (unit) (Neit, paragraphs [0031] and [0032]; Reference at [0031] discloses the sensor system 17 may be coupled to an image processing system 20. In particular, the sensor system 17 may transfer the generated images 23 to the image processing system 20. Paragraph [0032] discloses the image processing system 20 may be used to analyze or process the generated images 23. In one implementation, the image processing system 20 may: preprocess the transferring images 23 in a first step S1; in a further step S2 determine from the preprocessed images 23 an optical flow 25 and corresponding vector fields 26; and in a subsequent step S3 derive and assess crop flow speed trends 28 of the crop flow 22 from the corresponding vector fields 26).
Roth and Neit are combinable because they are in the same field of endeavor regarding crop collection vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the crop collection arrangement features of Roth to include the crop flow monitoring features of Neit in order to provide the user with a system that allows for used to identify faults in a crop retrieval arrangement of an agricultural harvesting machine via crop flow analysis as taught by Roth while incorporating the crop flow monitoring features of Neit to allow for pre-processing of images captured for determining optical flow and assessing speed trends based on vector fields from the images provided to a display device which further assists in preventing crop jams applicable to the harvesting machine described in Neit.

In regards to claim 5. Roth in view of Neit teach the agricultural work machine according to claim 4.
Roth further discloses
Roth, paragraph [0018]; Reference discloses it is preferably provided that the determination of the movement of the object 11a, b includes a determination of a speed of the object 11a, b. 192 On the one hand, this can include a determination of a speed amount 12a-d of the movement of the object 11a, b. Interpreted as calculating velocities from shift amounts as the intensity patterns between images and the time interval between them has been previously addressed above in the citation of paragraph [0024]), wherein the velocities are crop flow velocities of the crop flow and/or the velocities of the surface portions of the machine parts of the components of the crop collection arrangement (Roth, paragraph [0024]; Reference discloses based on the rate at which the recordings 14a-c are created - i.e. the frame rate - and based on the geometry and the dimensions of the area in which the crop flow 6 is recorded - i.e. the detection area 6a - as well as depending on the corresponding device for detection of the crop flow 6, a corresponding movement or a speed amount 12a-d can be assigned to a distance between respective positions of the recognition feature 15a, b in the receptacles 14a-c. In order to determine the distance, a shift of an image point assigned to the object 11a, b and in particular to the identification feature 15a, b - which can also be referred to as a pixel – is preferably determined between the plurality of recordings 14a-c. Interpreted as wherein the velocities are crop flow velocities of the surface portions of the machine parts of the components of the crop collection arrangement)  

 6. Roth in view of Neit teach the agricultural work machine according to claim 5.
Roth does not explicitly disclose but Neit teaches
-wherein the data output unit 20is configured to graphically display the respective velocities in the form of velocity ranges (vi- v4) which combine a plurality of velocities, wherein different velocities and/or velocity ranges (vi-v4) are displayed with different colors, grayscales and/or textures (Neit, Fig. 5 and paragraph [0051]; Reference discloses the representation of the crop flow speed trends 28 may occur in real time. For representation, an entire speed range may be assigned to a color scale, so that each speed 56 is represented with a specific color. A speed 56 may be assigned to each pixel and/or partial image).  
Roth and Neit are combinable because they are in the same field of endeavor regarding crop collection vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the crop collection arrangement features of Roth to include the crop flow monitoring features of Neit in order to provide the user with a system that allows for used to identify faults in a crop retrieval arrangement of an agricultural harvesting machine via crop flow analysis as taught by Roth while incorporating the crop flow monitoring features of Neit to allow for pre-processing of images captured for determining optical flow and assessing speed trends based on vector fields from the images provided to a display device which further assists in preventing crop jams applicable to the harvesting machine described in Neit.
 7. Roth in view of Neit teach the agricultural work machine according to claim 4.
Roth further discloses
-wherein the (Roth, paragraphs [0018] and [0020]; Reference discloses In FIGS. 2b and 2c, such a speed amount is entered as the position distance between the respective object 11a, b and the respective previous recording. Alternatively or additionally, the determination of the movement of the object 11a, b can include a determination of a direction of movement 13a-d of the movement of the object 11a, b, which is also entered as an example in FIGS. 2b and 2c. Paragraph [0020] discloses it is preferred here that a plurality of recordings 14a-c of the crop flow 6 are generated in chronological succession in order to determine the movement of the object 11a, b (i.e. compare shift directions of the intensity patterns of a first image pair with shift directions of associated intensity patterns of an immediately succeeding second image pair of the same image sequence)), 
-and to calculate therefrom directional changes in the 5crop flow and/or directional changes of surface portions of machine parts of the components of the crop collection arrangement (Roth, paragraph [0019]; Reference at [0019] discloses this can also include a determination of the change in the amount of speed 12a-d over time and, alternatively or additionally, determination of a change in the direction of movement 13a-d over time (i.e. calculated directional changes in the crop flow and/or directional changes of surface portions of machine parts of the components of the crop collection arrangement.).  
Roth does not explicitly disclose but Neit teaches
-image processing (unit) (Neit, paragraphs [0031] and [0032]; Reference at [0031] discloses the sensor system 17 may be coupled to an image processing system 20. In particular, the sensor system 17 may transfer the generated images 23 to the image processing system 20. Paragraph [0032] discloses the image processing system 20 may be used to analyze or process the generated images 23. In one implementation, the image processing system 20 may: preprocess the transferring images 23 in a first step S1; in a further step S2 determine from the preprocessed images 23 an optical flow 25 and corresponding vector fields 26; and in a subsequent step S3 derive and assess crop flow speed trends 28 of the crop flow 22 from the corresponding vector fields 26).
Roth and Neit are combinable because they are in the same field of endeavor regarding crop collection vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the crop collection arrangement features of Roth to include the crop flow monitoring features of Neit in order to provide the user with a system that allows for used to identify faults in a crop retrieval arrangement of an agricultural harvesting machine via crop flow analysis as taught by Roth while incorporating the crop flow monitoring features of Neit to allow for pre-processing of images captured for determining optical flow and assessing speed trends based on vector fields from the images provided to a display device which further assists in preventing crop jams applicable to the harvesting machine described in Neit.
 8. Roth in view of Neit teach the agricultural work machine according to claim 7.
Roth does not explicitly disclose but Neit teaches
-wherein the data output unit is configured to graphically display the respective directional changes in the form of directional change ranges (A1-A5) which combine a plurality of the directional changes, wherein different 10directional changes and/or directional change ranges (A1-A5) are displayed with different colors, grayscales and/or textures (Neit, Fig. 5 and paragraph [0052]; Reference discloses the shift directions 49 of the vector field 26 of the respective image pair 45 may be used to detect machine parts, for example rotating reels 7 and to suppress them from the speed trend 54 and exclude them from further calculations. To this end, each direction may be assigned a color value, such as from a 360° color space. The shift directions 49 of each vector field 26 can then be represented in a direction trend as color values similar to the speed trend 54 (not shown). See paragraph [0051] citation above for color values of speed trend).  
Roth and Neit are combinable because they are in the same field of endeavor regarding crop collection vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the crop collection arrangement features of Roth to include the crop flow monitoring features of Neit in order to provide the user with a system that allows for used to identify faults in a crop retrieval arrangement of an agricultural harvesting machine via crop flow analysis as taught by Roth while incorporating the crop flow monitoring features of Neit to allow for pre-processing of images captured for determining optical flow and assessing speed trends based on vector fields from the images provided to a display device which further assists in preventing crop jams applicable to the harvesting machine described in Neit.

In regards to claim 9. Roth in view of Neit teach the agricultural work machine according to claim 6.
Roth does not disclose but Neit teaches
-wherein the graphical display of the velocities and/or the graphical display of the directional changes are displayed adjacent to one another in a display device of the data output unit, wherein the display device is 15also configured to display an image sequence (Neit, Fig. 5 and paragraph [0053]; Reference at [0053] discloses In addition, in the following step S3, image ranges that represent the crop flow 22 may be divided into regions 57. The regions 57 may be adjacent to one another. Paragraph [0034] previously discloses the data output unit 24 may be connected to a logic and control unit 29 and/or to the display unit. The data output unit 24 may be configured to provide the crop flow speeds 27 and/or the derived and assessed crop flow speed trends 28 to the logic and control unit 29 of the agricultural work machine 1 (i.e. displaying of image sequence)).  
Roth and Neit are combinable because they are in the same field of endeavor regarding crop collection vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the crop collection arrangement features of Roth to include the crop flow monitoring features of Neit in order to provide the user with a system that allows for used to identify faults in a crop retrieval arrangement of an agricultural harvesting machine via crop flow analysis as taught by Roth while incorporating the crop flow monitoring features of Neit to allow for pre-processing of images captured for determining optical flow and assessing speed trends based on vector fields from the images provided to a display device which further assists in preventing crop jams applicable to the harvesting machine described in Neit.

In regards to claim 10. Roth in view of Neit teach the agricultural work machine according to claim 1.
Roth further discloses
-wherein the control device is configured to compare velocities calculated by the Roth, paragraph [0029]; Reference discloses an average speed 16 over a time curve 17 is shown in FIG. 3, together with an upper limit value 18 and a lower limit value 19 (i.e. predetermined limiting value)….When the lower limit value 19 is undershot (i.e. when the value pf the calculated velocities falls below the predetermined limiting value), a disturbance, albeit a different one, can also be recognized, which is then countered, for example, by increasing the throughput of the harvesting machine 2 (i.e. controlling the agricultural work machine or one or more components of the crop collection arrangement)).  
Roth does not explicitly disclose but Neit teaches
Neit, paragraphs [0031] and [0032]; Reference at [0031] discloses the sensor system 17 may be coupled to an image processing system 20. In particular, the sensor system 17 may transfer the generated images 23 to the image processing system 20. Paragraph [0032] discloses the image processing system 20 may be used to analyze or process the generated images 23. In one implementation, the image processing system 20 may: preprocess the transferring images 23 in a first step S1; in a further step S2 determine from the preprocessed images 23 an optical flow 25 and corresponding vector fields 26; and in a subsequent step S3 derive and assess crop flow speed trends 28 of the crop flow 22 from the corresponding vector fields 26).
Roth and Neit are combinable because they are in the same field of endeavor regarding crop collection vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the crop collection arrangement features of Roth to include the crop flow monitoring features of Neit in order to provide the user with a system that allows for used to identify faults in a crop retrieval arrangement of an agricultural harvesting machine via crop flow analysis as taught by Roth while incorporating the crop flow monitoring features of Neit to allow for pre-processing of images captured for determining optical flow and assessing speed trends based on vector fields from the images provided to a display device which further assists in preventing crop jams applicable to the harvesting machine described in Neit.

In regards to claim 11. Roth in view of Neit teach the agricultural work machine according to claim 1.

-wherein the control device is configured to compare directional changes calculated by the Roth, paragraph [0029]; Reference discloses a preferred embodiment of the proposed method provides that a speed property of the crop flow 6 is determined based on the determined movement of the object 11a, b.an average speed 16 over a time curve 17 is shown in FIG. 3, together with an upper limit value 18 and a lower limit value 19 (i.e. predetermined limiting value)….When the lower limit value 19 is undershot (i.e. when the value pf the calculated velocities (which are based on the directional changes with respect to object movement) falls below the predetermined limiting value), a disturbance, albeit a different one, can also be recognized, which is then countered, for example, by increasing the throughput of the harvesting machine 2 (i.e. controlling the agricultural work machine or one or more components of the crop collection arrangement)).  
Roth does not explicitly disclose but Neit teaches
-image processing (unit) (Neit, paragraphs [0031] and [0032]; Reference at [0031] discloses the sensor system 17 may be coupled to an image processing system 20. In particular, the sensor system 17 may transfer the generated images 23 to the image processing system 20. Paragraph [0032] discloses the image processing system 20 may be used to analyze or process the generated images 23. In one implementation, the image processing system 20 may: preprocess the transferring images 23 in a first step S1; in a further step S2 determine from the preprocessed images 23 an optical flow 25 and corresponding vector fields 26; and in a subsequent step S3 derive and assess crop flow speed trends 28 of the crop flow 22 from the corresponding vector fields 26).
Roth and Neit are combinable because they are in the same field of endeavor regarding crop collection vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the crop collection arrangement features of Roth to include the crop flow monitoring features of Neit in order to provide the user with a system that allows for used to identify faults in a crop retrieval arrangement of an agricultural harvesting machine via crop flow analysis as taught by Roth while incorporating the crop flow monitoring features of Neit to allow for pre-processing of images captured for determining optical flow and assessing speed trends based on vector fields from the images provided to a display device which further assists in preventing crop jams applicable to the harvesting machine described in Neit.

In regards to claim 12. Roth in view of Neit teach the agricultural work machine according to claim 1.
Roth further discloses
-wherein the sensor unit is 5configured to detect field vegetation in front of the crop collection arrangement with reference to driving direction and/or field vegetation behind the crop collection arrangement with reference to driving direction and/or one or more of the components of the crop collection arrangement with reference to driving direction (Roth, Figs 2a-c and paragraph [0020]; Reference discloses It is preferred here that a plurality of recordings 14a-c of the crop flow 6 are generated in chronological succession in order to determine the movement of the object 11a, b. Specifically, FIG. 2a shows a first such receptacle 14a, FIG. 2b shows a second such receptacle 14b and FIG. 2c shows a third such receptacle 14c interpreted as detect one or more of the components of the crop collection arrangement with reference to driving direction).  

In regards to claim 13. Roth in view of Neit teach the agricultural work machine according to claim 1.
Roth further discloses
-wherein Roth, Figs 2a-c and paragraphs [0020] and [0031]; Reference at [0020] discloses it is preferred here that a plurality of recordings 14a-c of the crop flow 6 are generated in chronological succession in order to determine the movement of the object 11a, b. Specifically, FIG. 2a shows a first such receptacle 14a, FIG. 2b shows a second such receptacle 14b and FIG. 2c shows a third such receptacle 14c interpreted as detect one or more of the components of the crop collection arrangement with reference to driving direction. Paragraph [0031] discloses the preferred embodiment is also shown in FIG. 1, according to which the crop camera arrangement 6 is arranged for detection in the area between a cutting arrangement - here the cutter bar 8 - and a transverse conveyor arrangement - in the present example the transverse screw conveyor 9 - of the crop collection arrangement 1. Thus the crop camera capturing multiple recordings with respect to the entire crop collection arrangement 1 is interpreted as wherein an image area includes images of at least portions of field vegetation in front of the crop collection arrangement with reference to driving direction, and/or an image area includes images of at least portions of field vegetation behind the crop collection arrangement with reference to driving direction, and/or an image area includes at least portions of a crop pickup device, and/or an image area includes images of at least portions of the crop cutting device, and/or an image area includes images of at least portions of the crop conveying device, and/or an image area includes images at least portions of the crop intake device, and/or an image area includes images of at least portions of the crop flow inside of the crop pickup device, and/or an image area includes images of at least portions of crop flow vertically above the crop cutting device ).  
Roth does not explicitly disclose but Neit teaches
-image processing (unit) (Neit, paragraphs [0031] and [0032]; Reference at [0031] discloses the sensor system 17 may be coupled to an image processing system 20. In particular, the sensor system 17 may transfer the generated images 23 to the image processing system 20. Paragraph [0032] discloses the image processing system 20 may be used to analyze or process the generated images 23. In one implementation, the image processing system 20 may: preprocess the transferring images 23 in a first step S1; in a further step S2 determine from the preprocessed images 23 an optical flow 25 and corresponding vector fields 26; and in a subsequent step S3 derive and assess crop flow speed trends 28 of the crop flow 22 from the corresponding vector fields 26).
Roth and Neit are combinable because they are in the same field of endeavor regarding crop collection vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the crop collection arrangement features of Roth to include the crop flow monitoring features of Neit in order to provide the user with a system that allows for used to identify faults in a crop retrieval arrangement of an agricultural harvesting machine via crop flow analysis as taught by Roth while incorporating the crop flow monitoring features of Neit to allow for pre-processing of images captured for determining optical flow and assessing speed trends based on vector fields from the images provided to a display device which further assists in preventing crop jams applicable to the harvesting machine described in Neit.

In regards to claim 2014. Roth in view of Neit teach the agricultural work machine according to claim 13.
Roth further discloses
-wherein the Roth, paragraphs [0018] and [0019]; Reference discloses it is preferably provided that the determination of the movement of the object 11a, b includes a determination of a speed of the object 11a, b. 192 On the one hand, this can include a determination of a speed amount 12a-d of the movement of the object 11a, b….Alternatively or additionally, the determination of the movement of the object 11a, b can include a determination of a direction of movement 13a-d of the movement of the object 11a, b, which is also entered as an example in FIGS. 2b and 2c. Paragraph [0019] discloses it is also preferably provided that the determination of the movement of the object 11 a, d includes a determination of a change in the speed of the object 11 a, d over time. This can also include a determination of the change in the amount of speed 12a-d over time and, alternatively or additionally, determination of a change in the direction of movement 13a-d. Providing data regarding change in speed and direction of movement shown in Fig. 2 interpreted as generated respective characteristic maps).  
Roth does not explicitly disclose but Neit teaches
-image processing (unit) (Neit, paragraphs [0031] and [0032]; Reference at [0031] discloses the sensor system 17 may be coupled to an image processing system 20. In particular, the sensor system 17 may transfer the generated images 23 to the image processing system 20. Paragraph [0032] discloses the image processing system 20 may be used to analyze or process the generated images 23. In one implementation, the image processing system 20 may: preprocess the transferring images 23 in a first step S1; in a further step S2 determine from the preprocessed images 23 an optical flow 25 and corresponding vector fields 26; and in a subsequent step S3 derive and assess crop flow speed trends 28 of the crop flow 22 from the corresponding vector fields 26).
Roth and Neit are combinable because they are in the same field of endeavor regarding crop collection vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the crop collection arrangement features of Roth to include the crop flow monitoring features of Neit in order to provide the user with a system that allows for used to identify faults in a crop retrieval arrangement of an agricultural harvesting machine via crop flow analysis as taught by Roth while incorporating the crop flow monitoring features of Neit to allow for pre-processing of images captured for determining optical flow and assessing speed trends based on vector fields from the images provided to a display device which further assists in preventing crop jams applicable to the harvesting machine described in Neit.

In regards to claim 1017. Roth in view of Neit teach the agricultural work machine according to claim 1.
Roth further discloses
-wherein the control of processes based on the velocity characteristic map and/or directional change characteristic map includes control of the driving speed of the agricultural work machine and/or the control of the velocity and/or position of one or more of the components of the crop collection arrangement and/or the control of the velocity and/or position of one or more further work elements of the 15agricultural work machine (Roth, paragraph [0029]; Reference discloses this speed property can be, for example, an average speed 16 of the crop flow 6, which does not mean a time average, but rather an average of the speed of different parts of the crop flow 6, e.g. B. from different objects 11a, b, at the same time. Such an average speed 16 over a time curve 17 is shown in FIG. 3, together with an upper limit value 18 and a lower limit value 19. Here it is further preferred that, based on the determined speed property of the crop flow 6, a crop jam is recognized as a disturbance. In the scenario in FIG. 3, a crop jam can therefore be recognized as a disruption at the moment in which the average speed 16 exceeds the upper limit value 18. A preferred embodiment is then characterized in that when a crop jam is detected, a reduction in the throughput of the harvesting machine 2 is triggered (interpreted as control of the control of the velocity and/or position of one or more of the components of the crop collection arrangement and/or the control of the velocity and/or position of one or more further work elements of the agricultural work machine).  

In regards to claim 18. Roth in view of Neit teach the agricultural work machine according to claim 1.
Roth further discloses
-wherein the crop collection arrangement includes a crop pickup device in the form of a reel (Roth, Fig. 1; reference discloses Reel 5), and/or wherein the crop cutting device is a cutting unit table with a knife bar (Roth, Fig. 1; reference discloses cutting device 1a), and/or the crop conveying device is an auger (Roth, Fig. 1; reference discloses transverse screw conveyor 9), and/or the crop intake device is a feed rake (Roth, Fig. 1; reference discloses inclined conveyor 10).  

In regards to claim 2019. Roth discloses a method for the operation of an agricultural work machine (Roth, Fig. 1 and paragraph [0015]), having a crop collection arrangement (Roth, Fig. 1; Reference illustrates a harvesting arrangement) for separating and collecting crops from field vegetation (Roth, paragraph [0016]; Reference discloses stalk divider 7, which separates the individual stalks from one another within the crop flow 6, so that a harvest alley is created), 
-which crop collection arrangement has as components at least one crop cutting device (Roth, paragraph [0016]; Reference discloses cutting device 1a of the crop collection arrangement), 
-a crop conveying- 22 - device arranged downstream thereof (Roth, paragraph [0016]; Reference discloses transverse screw conveyor 9 (i.e. crop conveying device) which brings the crop together towards the center of the cutting unit 1a) and a crop intake device arranged downstream thereof (Roth, paragraph [0016]; Reference discloses a transverse screw conveyor 9, which brings the crop together towards the center of the cutting unit 1a and transfers it to an inclined conveyor 10), 
-and having a control device which has at least one sensor unit for optically detecting a crop flow (Roth, paragraph [0031]; Reference discloses with regard to the implementation of the proposed method, it is preferred that a crop camera arrangement 20 (i.e. at least one sensor) is arranged on the harvesting machine 2 (i.e. control device) in order to detect the crop flow 6, which is shown by way of example in FIG. 1.), 
-an Roth, Fig. 1 and paragraphs [0031] and [0034]; Figure 1 illustrates the harvesting machine or unit  as paragraph [0031] discloses based on the rate at which the recordings 14a-c are created - i.e. the frame rate - and based on the geometry and the dimensions of the area in which the crop flow 6 is recorded - i.e. the detection area 6a - as well as depending on the corresponding device for detection of the crop flow 6, a corresponding movement or a speed amount 12a-d can be assigned to a distance between respective positions of the recognition feature 15a, b in the receptacles 14a-c. Paragraph [0034] discloses shifts between recordings between a given pixel range which is deemed suitable for the processing and thus indicating the crop collection system performing a processing on the camera images reflected by the recordings in relation to the crop flow),
-
-the method comprising the step of generating with the Roth, Fig. 1 and paragraph [0019]; Figure 1 illustrates the harvesting machine or unit as paragraph [0019] discloses it is also preferably provided that the determination of the movement of the object 11 a, d includes a determination of a change in the speed of the object 11 a, d over time. This can also include a determination of the change in the amount of speed 12a-d over time and, alternatively or additionally, determination of a change in the direction of movement 13a-d. Providing data regarding change in speed and direction of movement shown in Fig. 2 interpreted as generated velocity characteristic map and a directional change characteristic map based on the images generated by the sensor unit), 
Roth, paragraph [0029]; Reference discloses in the scenario in FIG. 3, a crop jam can therefore be recognized as a disruption at the moment in which the average speed 16 exceeds the upper limit value 18. A preferred embodiment is then characterized in that when a crop jam is detected, a reduction in the throughput of the harvesting machine 2 is triggered. In this way, the impending complete crop jam can be resolved before a permanent blockage occurs in the crop collection arrangement 1. When the lower limit value 19 is undershot, a disturbance, albeit a different one, can also be recognized, which is then countered, for example, by increasing the throughput of the harvesting machine 2. As previously disclosed in paragraph [0019] the system determines change of speed and direction of movement of the object and thus this is used in relation to comparison of upper and lower limits for crop jam detection and this controlling of reduction or increase in throughput of the harvesting machine interpreted as the control device utilizing the two characteristic maps jointly or each individually to control processes in the agricultural work machine and/or in the crop collection arrangement).  
Roth does not explicitly disclose but Neit teaches
-image processing (unit) (Neit, paragraphs [0031] and [0032]; Reference at [0031] discloses the sensor system 17 may be coupled to an image processing system 20. In particular, the sensor system 17 may transfer the generated images 23 to the image processing system 20. Paragraph [0032] discloses the image processing system 20 may be used to analyze or process the generated images 23. In one implementation, the image processing system 20 may: preprocess the transferring images 23 in a first step S1; in a further step S2 determine from the preprocessed images 23 an optical flow 25 and corresponding vector fields 26; and in a subsequent step S3 derive and assess crop flow speed trends 28 of the crop flow 22 from the corresponding vector fields 26).
-and a data output unit for displaying the images processed by the image 10processing unit (Neit, paragraph [0034]; Reference discloses the discrete crop flow speed trends 60 may be sent by means of the data output unit 24 from the image processing system 20 to a display unit (not shown in the figure) in the driver's cab 15 and displayed there.).
Roth and Neit are combinable because they are in the same field of endeavor regarding crop collection vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the crop collection arrangement features of Roth to include the crop flow monitoring features of Neit in order to provide the user with a system that allows for used to identify faults in a crop retrieval arrangement of an agricultural harvesting machine via crop flow analysis as taught by Roth while incorporating the crop flow monitoring features of Neit to allow for pre-processing of images captured for determining optical flow and assessing speed trends based on vector fields from the images provided to a display device which further assists in preventing crop jams applicable to the harvesting machine described in Neit.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619